 

Case 1:19-cv-00429-MSM-LDA Document 47-1 Filed 08/06/20 Page 1 of 2 PagelD #: 776

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

ANTONE SILVA,
Plaintiff ;
V. : CLA. No. 1:19-ev-00429-WES-LDA

STATE OF RHODE ISLAND, TOWN OF TIVERTON,

PATRICK W. JONES, Individually and as

Chief of Police for the Tiverton Police Department,

SERGEANT MICHAEL BARBOZA, Town of Tiverton

Police Officer, Individually and in his official capacity,
Defendants

 

AFFIDAVIT OF ANTONE SILVA

I, Antone Silva, after being dully sworn, upon oath, depose and say as follows:

L That on or about June 21, 2018, the No-Contact Order between myself and my girlfriend
Darcie Silva was terminated by the Newport District Court. Sergeant Michael Barboza was
present.

2.

On December 8, 2018, I was arrested at Twin River Casino while in the presence of my
girlfriend, Darcie Silva. At that time, both myself and Darcie Silva advised the arresting
officer that the No-Contact Order had been terminated. The arresting officer disregarded
both myself and Darcie Silva that the No-Contact Order had been terminated and arrested me
and transported me to Tiverton Police Department.

wo

On December 10, 2018, I appeared in the Newport District Court with my attorney at which
time Sergeant Barboza and the clerk of the Court advised me and my attorney that a mistake
had been made as to my arrest as the clerk had failed to document the termination of the No-
Contact Order on June 21, 2018.

4, In addition, on that same day, Sergeant Barboza was present who also dismissed the
December 8, 2018 arrest and I was advised that the No-Contact Order entered on that date
would also be dismissed.

a

On December 28, 20108, I was approached by Office Pelletier in the present of my girlfriend
Darcie Silva who advised me that I was under arrest again for violation of the No-Contact
Order with Darcie Silva. Both myself and Darcie Silva advised Officer Pelletier that the No-
Contact Order had been dismissed twice by the Court and asked Officer Pelletier to please
check with the Tiverton Police Department or the Court.

 
 

 

Case 1:19-cv-00429-MSM-LDA Document 47-1 Filed 08/06/20 Page 2 of 2 PagelD #: 777

6. Officer Pelletier ignored my request and that of Darcie Silva and placed me under arrest a
second time for violation of No-Contact Order.

 

 

Antone Silva G

Subscribed and sworn to under the pains and penalties of perjury this j@ day of August
2020.

AM dus) Av ! Ld
Notary Public: Judith Lingley ([
My Commission Expires: May 26, 2021

 

JUDITH LINGLEY
Notary Public, State of Rhode Island
My Commission Expires May 26, 2021

 

 

 
